Notice of Pre-AIA  or AIA  Status
This application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 101 - Statutory Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added).  Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 11,210,433. This is a statutory double patenting rejection.  An illustration of the claim correspondence is as follows:
U.S. Patent No. 11,210,433
Instant Application
1. A system for construction estimation, comprising: a memory for storing at least one aerial image of a building; and a processor in communication with the memory, the processor: receiving, from the memory, the at least one aerial image; processing the at least one aerial image to automatically identify a plurality of perimeter lines and interior lines in the at least one aerial image corresponding to one or more features of a roof of the building; constructing a two-dimensional wireframe model of the roof based on the identified plurality of perimeter lines and interior lines; and automatically generating a three-dimensional wireframe model of the roof of the building based on the constructed two-dimensional wireframe model, wherein the processor processes the at least one aerial image by applying at least one filter to the at least one aerial image to compute a likelihood for each point in the at least one aerial image indicating whether the point represents a roof line; scanning the at least one aerial image at a first angle to obtain first image intensity data; rotating the at least one aerial image to a second angle different from the first angle; scanning the at least one aerial image at the second angle to obtain second image intensity data; and processing the first and second image intensity data to automatically identify the plurality of perimeter and interior lines in the at least one aerial image corresponding to the one or more features of the roof of the building.
1. A system for construction estimation, comprising: a memory for storing at least one aerial image of a building; and a processor in communication with the memory, the processor: receiving, from the memory, the at least one aerial image; processing the at least one aerial image to automatically identify a plurality of perimeter lines and interior lines in the at least one aerial image corresponding to one or more features of a roof of the building; constructing a two-dimensional wireframe model of the roof based on the identified plurality of perimeter lines and interior lines; and automatically generating a three-dimensional wireframe model of the roof of the building based on the constructed two-dimensional wireframe model, wherein the processor processes the at least one aerial image by applying at least one filter to the at least one aerial image to compute a likelihood for each point in the at least one aerial image indicating whether the point represents a roof line; scanning the at least one aerial image at a first angle to obtain first image intensity data; rotating the at least one aerial image to a second angle different from the first angle; scanning the at least one aerial image at the second angle to obtain second image intensity data; and processing the first and second image intensity data to automatically identify the plurality of perimeter and interior lines in the at least one aerial image corresponding to the one or more features of the roof of the building.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.
A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 9,501,700.
Regarding independent claim 1 of the instant application, although the conflicting claims are not identical, they are not patentably distinct because they are generic to all that is recited in patent claims 1-5; that is, claim 1 of the instant application is anticipated by the patent claims because they contain all the limitations of instant claim 1, which is therefore an obvious variant thereof.  An illustration of the claim correspondence is as follows:
U.S. Patent No. 9,501,700
Instant Application
1. A system for construction estimation, comprising: a computer system for receiving at least one aerial image of a building; and an estimation engine in said computer system for processing the aerial image to estimate one or more features relating to a roof of the building, the estimation engine: processing the aerial image with a filter to compute a likelihood for each point in the aerial image indicating whether the point represents a roof line; scanning the aerial image at a first angle to obtain first image intensity data; rotating the aerial image to a second angle different from the first angle; scanning the aerial image at the second angle to obtain second image intensity data; processing the first and second image intensity data to automatically identify a plurality of
lines in the aerial image corresponding to one or more features of the roof; 
constructing a two-dimensional
model of the roof using the plurality of lines identified in the aerial image; and manipulating the two-dimensional model into a three-dimensional model of the roof by displaying the two-dimensional model superimposed onto an oblique image of the roof and allowing the user to click and drag perimeter and interior points of the two-dimensional model to corresponding points on the oblique image of the roof.

[from the limitations above]
processing the
aerial image with a
filter
to compute a likelihood for each
point in the aerial image
indicating whether the point represents a roof line; scanning the aerial image at a first angle to obtain first image intensity data; rotating the aerial image to a second angle different from the first angle; scanning the aerial image at the second angle to obtain second image intensity data;
processing the first
and second image intensity data to automatically identify a plurality of
lines in the
aerial image corresponding to
one or more features of the roof;


2. The system of claim 1, further comprising a graphical user interface for displaying the aerial image of the building, the estimation engine automatically delineating the plurality of lines in the aerial image.

3. The system of claim 2, wherein the two-dimensional model further comprises a two-dimensional wireframe model of the roof, the two-dimensional wireframe model including the plurality of lines delineated by the estimation engine.

4. The system of claim 3, wherein the estimation engine superimposes the two-dimensional wireframe model of the roof on the oblique image.

5. The system of claim 4, wherein the three-dimensional model comprises a three-dimensional wireframe model of the roof.
1. A system for construction estimation, comprising: a memory for storing at least one aerial image of a building; and a processor in communication with the memory, the processor: receiving, from the memory, the at least one aerial image;










processing the at least one aerial
image to
automatically identify a plurality of perimeter lines and interior lines in the at least one aerial image corresponding to one or more features of a roof of the building; constructing a two-dimensional wireframe model of the roof based on the identified plurality of perimeter lines and interior lines; and automatically generating a three-dimensional wireframe model of the roof of the building based on the constructed two-dimensional wireframe model,

[2D and 3D wireframe models specified in claims 3 and 5, respectively, below]

wherein the processor processes the at least one aerial image by applying at least one filter to the at least one aerial image to compute a likelihood for each point in the at least one aerial image indicating whether the point represents a roof line; scanning the at least one aerial image at a first angle to obtain first image intensity data; rotating the
at least one aerial image to a second angle different from the first angle; scanning the at least one aerial image at the second angle to obtain second image intensity data; and processing the first and second image intensity data to automatically identify the plurality of perimeter and interior lines in the at least one aerial image corresponding to the one or more features of the roof of the building.



Allowable Subject Matter
Notwithstanding the double patenting rejections above, claim 1 comprises allowable subject matter for the reasons discussed in parent application 16/709,112.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Reinhardt (U.S. Patent No. 8,390,617); Visualizing oblique images.
Pershing (U.S. Patent No. 9,911,228); Geometric correction of rough wireframe models derived from photographs.
Pershing (U.S. Patent No. 8,670,961); Aerial roof estimation systems and methods.
Pershing (U.S. Patent Application Publication No. 2013/0202157); Systems and methods for estimation of building wall area.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T WELCH whose telephone number is (571)270-5364. The examiner can normally be reached Monday-Thursday, 8:30-5:30 EST, and alternate Fridays, 9:00-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID T. WELCH
Primary Examiner
Art Unit 2613



/DAVID T WELCH/Primary Examiner, Art Unit 2613